DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1, 4-9, 13, 16-21, 25, and 29-33 are currently being examined.  Claims 2, 3, 10-12, 14, 15, 22-24, 26-28, and 34-36 have been canceled in a preliminary amendment.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 4, 6, 8, 9, 13, 16, 18, 20, 21, 25, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Balthes (US Patent Application Publication No. 2017/0247161), in view of Luciano et al (US Patent No. 8,712,582), in further view of Ceglia et al (US Patent Application Publication No. 2013/0246026), and in further view of Cunningham et al (US Patent Application Publication No. 2017/0080566).
With respect to independent Claim 1, Balthes discloses the limitations of independent Claim 1 as follows:
A method comprising:
performing by a processor:	(See Pars. 0089, 0103)
providing a database that contains records corresponding to a plurality of drug product packaging systems, the records in the database being accessible through a common database management system;	(See Pars. 0058, 0059, 0156; Fig. 1; Ref. Numerals 2(packaging systems), 3(drug product), 12(database)
receiving a packaging order for at least one drug product;	(See Pars. 0001-0003, 0100, 0108; Fig. 1; Ref. Numeral 2(packaging systems), 3(drug product)
evaluating a plurality of criteria for fulfilling the packaging order; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
identifying one of the plurality of drug product packaging systems to package the at least one drug product based on evaluating the at least one criterion;	(See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)
Balthes, however, does not specifically disclose the limitation related to receiving a packaging order for at least one drug product.  With respect to that limitation, Luciano et al discloses the following:
receiving a packaging order for at least one drug product; (See Col. 1, Lines 43-48; Col. 3, Lines 8-14; Col. 12, Lines 35-46; Fig. 10; Ref. Numerals 1028,1030(packaging)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Balthes with the teachings of Luciano et al receive a packaging order for at least one product so that the packaging equipment in the packaging system can generate revenue.  A person with skill in the art would be motivated to incorporate the teachings of Luciano et al because they are a known work in the same field of endeavor (ie, receiving orders for packaging drug products) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

wherein the plurality of criteria comprises operational status information for each of the plurality of drug product packaging systems, (See Pars. 0006,0007, 0013, 0019, 0033, 0038, 0044, 0047, 0048; Figs. 1-4; Ref. Numerals 102(systems)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Balthes and Luciano et al with the teachings of Ceglia et al to identify and evaluate the operational components of the packaging system so that a packaging system can be selected based on criteria that would provide the most confidence that the system would not fail or have to be shut down during operation.  A person with skill in the art would be motivated to incorporate the teachings of Ceglia et al because they are a known work in the same field of endeavor (ie, identifying and monitoring the operational status of various components in a production system) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Balthes, nor Luciano et al, nor Ceglia et al disclose the limitations related to evaluating additional criteria with respect to obtaining inventory information for the status of drug product on hand to fill the order and historical information related to the packaging system packaging one or more of the drug products in the packaging order.   With respect to those limitations, Cunningham et al teaches the following:
inventory status information for the at least one drug product for each of the plurality of drug product packaging systems, (See Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)  and
historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems (See Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, and Ceglia et al with the further teachings of Cunningham et al to evaluate criteria related to obtaining inventory information for the status of drug product on hand to fill the order and historical information related to the packaging system packaging one or more of the drug products in the packaging order so that an informed decision can be made with respect to selecting a particular one of the packaging systems for processing the drug packaging order.  A person with skill in the art would be motivated to incorporate the teachings of Cunningham et al because they are a known work in the same field of endeavor (ie, drawing upon inventory status and historical operating data to select a particular system for performing a particular operation) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 4, which depends from independent Claim 1, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Luciano et al discloses as follows:
The method of Claim 1, wherein the plurality of drug product packaging systems are configured to package the at least one drug product in pouches formed in a container strip or in a vial.  (See Col. 6, Lines 32-35 and Col. 13, Lines 5-7; Fig. 11; Ref. Numerals, 1102,1104,1106,1108(drug product in pouches formed in a container strip)

 Claim 6, which depends from independent Claim 1, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Balthes discloses as follows:
The method of Claim 1, wherein evaluating the plurality of criteria for fulfilling the packaging order comprises
applying the plurality of criteria to the plurality of drug product packaging systems in a sequential order until a difference is determined between one of the plurality of drug product packaging systems and all other ones of the plurality of drug product packaging systems based on one of the plurality of criteria; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
wherein identifying one of the plurality of drug product packaging systems to package the at least one drug product comprises identifying one of the plurality of drug product packaging systems based on the one of the plurality of criteria for which the difference is determined between the ones of the plurality of drug product packaging systems. (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	

With respect to Claim 8, which depends from independent Claim 1, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Balthes discloses as follows:
The method of Claim 1, further comprising
assigning a plurality of weights to the plurality of criteria, respectively; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)
wherein evaluating the plurality of criteria for fulfilling the packaging order comprises applying each of the plurality of criteria to the plurality of drug product packaging systems; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
wherein identifying one of the plurality of drug product packaging systems to package the at least one drug product comprises identifying one of the plurality of drug product packaging systems based on weights corresponding to any ones of the plurality of criteria for which a difference is determined between the ones of the plurality of drug product packaging systems.  	(See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	

With respect to Claim 9, which depends from independent Claim 1, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Ceglia et al and Cunningham et al disclose as follows:
The method of Claim 1, wherein the operational status information for each of the plurality of drug product packaging systems comprises 
an idle or active status for each of the plurality of drug product packaging systems; (See Ceglia et al: Pars. 0006,0007, 0013, 0019, 0033, 0038, 0044, 0047, 0048; Figs. 1-4; Ref. Numerals 102(systems)		
wherein the inventory status information for the at least one drug product for each of the plurality of drug product packaging systems comprises (See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
a number of the at least one drug product that does not have a dispensing canister associated therewith for each of the plurality of drug product packaging systems, an amount of the at least one drug product that is contained in at least one dispensing canister, respectively, for each of the plurality of drug product packaging systems, 	(See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
or an amount of the at least one drug product that is contained in at least one dispensing canister, respectively, that is associated with, but not installed in each of the plurality of drug product packaging systems; (See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
wherein the historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems comprises an amount of time since each of the plurality of drug product packaging systems has been used to package the at least one drug product.  (See Ceglia et al: Par. 0022; Figs. 1-4; Ref. Numerals 102(systems)		

With respect to independent Claim 13, Balthes discloses the limitations of independent Claim 13 as follows:
A system comprising: 
a processor:	(See Pars. 0089, 0103)
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the 
providing a database that contains records corresponding to a plurality of drug product packaging systems, the records in the database being accessible through a common database management system;	(See Pars. 0058, 0059, 0156; Fig. 1; Ref. Numerals 2(packaging systems), 3(drug product), 12(database)
receiving a packaging order for at least one drug product;	(See Pars. 0001-0003, 0100, 0108; Fig. 1; Ref. Numeral 2(packaging systems), 3(drug product)
evaluating a plurality of criteria for fulfilling the packaging order; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
identifying one of the plurality of drug product packaging systems to package the at least one drug product based on evaluating the at least one criterion;	(See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)
Balthes, however, does not specifically disclose the limitation related to receiving a packaging order for at least one drug product.  With respect to that limitation, Luciano et al discloses the following:
receiving a packaging order for at least one drug product; (See Col. 1, Lines 43-48; Col. 3, Lines 8-14; Col. 12, Lines 35-46; Fig. 10; Ref. Numerals 1028,1030(packaging)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Balthes with the teachings of Luciano et al receive a packaging order for at least one product so that the 
Neither Balthes nor Luciano et al disclose the limitation related to identifying and evaluating criteria related to operational status of the drug product packaging systems.   With respect to that limitation, Ceglia et al teaches the following:
wherein the plurality of criteria comprises operational status information for each of the plurality of drug product packaging systems, (See Pars. 0006,0007, 0013, 0019, 0033, 0038, 0044, 0047, 0048; Figs. 1-4; Ref. Numerals 102(systems)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Balthes and Luciano et al with the teachings of Ceglia et al to identify and evaluate the operational components of the packaging system so that a packaging system can be selected based on criteria that would provide the most confidence that the system would not fail or have to be shut down during operation.  A person with skill in the art would be motivated to incorporate the teachings of Ceglia et al because they are a known work in the same field of endeavor (ie, identifying and monitoring the operational status of various components in a production system) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Balthes, nor Luciano et al, nor Ceglia et al disclose the limitations related to evaluating additional criteria with respect to obtaining inventory information for the status of drug product on hand to fill the order and historical information related to the packaging system 
inventory status information for the at least one drug product for each of the plurality of drug product packaging systems, (See Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)  and
historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems (See Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, and Ceglia et al with the further teachings of Cunningham et al to evaluate criteria related to obtaining inventory information for the status of drug product on hand to fill the order and historical information related to the packaging system packaging one or more of the drug products in the packaging order so that an informed decision can be made with respect to selecting a particular one of the packaging systems for processing the drug packaging order.  A person with skill in the art would be motivated to incorporate the teachings of Cunningham et al because they are a known work in the same field of endeavor (ie, drawing upon inventory status and historical operating data to select a particular system for performing a particular operation) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 16, which depends from independent Claim 13, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 13 which 
The system of Claim 13, wherein the plurality of drug product packaging systems are configured to package the at least one drug product in pouches formed in a container strip or in a vial.  (See Col. 6, Lines 32-35 and Col. 13, Lines 5-7; Fig. 11; Ref. Numerals, 1102,1104,1106,1108(drug product in pouches formed in a container strip)

With respect to Claim 18, which depends from independent Claim 13, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 13 which are incorporated herein by reference.   With respect to Claim 18, Balthes discloses as follows:
The system of Claim 13, wherein evaluating the plurality of criteria for fulfilling the packaging order comprises
applying the plurality of criteria to the plurality of drug product packaging systems in a sequential order until a difference is determined between one of the plurality of drug product packaging systems and all other ones of the plurality of drug product packaging systems based on one of the plurality of criteria; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
wherein identifying one of the plurality of drug product packaging systems to package the at least one drug product comprises identifying one of the plurality of drug product packaging systems based on the one of the plurality of criteria for which the difference is determined between the ones of the plurality of drug product packaging systems. (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	

With respect to Claim 20, which depends from independent Claim 13, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 13 which are incorporated herein by reference.   With respect to Claim 20, Balthes discloses as follows:
The system of Claim 13, wherein the operations further comprise
assigning a plurality of weights to the plurality of criteria, respectively; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)
wherein evaluating the plurality of criteria for fulfilling the packaging order comprises applying each of the plurality of criteria to the plurality of drug product packaging systems; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
wherein identifying one of the plurality of drug product packaging systems to package the at least one drug product comprises identifying one of the plurality of drug product packaging systems based on weights corresponding to any ones of the plurality of criteria for which a difference is determined between the ones of the plurality of drug product packaging systems.  (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	

With respect to Claim 21
The system of Claim 13, wherein the operational status information for each of the plurality of drug product packaging systems comprises 
an idle or active status for each of the plurality of drug product packaging systems; (See Ceglia et al: Pars. 0006,0007, 0013, 0019, 0033, 0038, 0044, 0047, 0048; Figs. 1-4; Ref. Numerals 102(systems)		
wherein the inventory status information for the at least one drug product for each of the plurality of drug product packaging systems comprises (See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
a number of the at least one drug product that does not have a dispensing canister associated therewith for each of the plurality of drug product packaging systems, an amount of the at least one drug product that is contained in at least one dispensing canister, respectively, for each of the plurality of drug product packaging systems, 	(See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
or an amount of the at least one drug product that is contained in at least one dispensing canister, respectively, that is associated with, but not installed in each of the plurality of drug product packaging systems; (See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
wherein the historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems comprises an amount of time since each of the plurality of drug product packaging systems has been used to package the at least one drug 

With respect to independent Claim 25, Balthes discloses the limitations of independent Claim 25 as follows: 
A computer program product comprising: 
a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations comprising: (See Pars. 0089, 0103, 0396)
providing a database that contains records corresponding to a plurality of drug product packaging systems, the records in the database being accessible through a common database management system;	(See Pars. 0058, 0059, 0156; Fig. 1; Ref. Numerals 2(packaging systems), 3(drug product), 12(database)
receiving a packaging order for at least one drug product;	(See Pars. 0001-0003, 0100, 0108; Fig. 1; Ref. Numeral 2(packaging systems), 3(drug product)
evaluating a plurality of criteria for fulfilling the packaging order; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
identifying one of the plurality of drug product packaging systems to package the at least one drug product based on evaluating the at least one criterion;	(See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)

receiving a packaging order for at least one drug product; (See Col. 1, Lines 43-48; Col. 3, Lines 8-14; Col. 12, Lines 35-46; Fig. 10; Ref. Numerals 1028,1030(packaging)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Balthes with the teachings of Luciano et al receive a packaging order for at least one product so that the packaging equipment in the packaging system can generate revenue.  A person with skill in the art would be motivated to incorporate the teachings of Luciano et al because they are a known work in the same field of endeavor (ie, receiving orders for packaging drug products) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Balthes nor Luciano et al disclose the limitation related to identifying and evaluating criteria related to operational status of the drug product packaging systems.   With respect to that limitation, Ceglia et al teaches the following:
wherein the plurality of criteria comprises operational status information for each of the plurality of drug product packaging systems, (See Pars. 0006,0007, 0013, 0019, 0033, 0038, 0044, 0047, 0048; Figs. 1-4; Ref. Numerals 102(systems)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Balthes and Luciano et al with the teachings of Ceglia et al to identify and evaluate the operational components of the packaging system so that a packaging system can be selected based on criteria that would provide the most confidence that the system would not fail or have to be shut 
Neither Balthes, nor Luciano et al, nor Ceglia et al disclose the limitations related to evaluating additional criteria with respect to obtaining inventory information for the status of drug product on hand to fill the order and historical information related to the packaging system packaging one or more of the drug products in the packaging order.   With respect to those limitations, Cunningham et al teaches the following:
inventory status information for the at least one drug product for each of the plurality of drug product packaging systems, (See Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)  and
historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems (See Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, and Ceglia et al with the further teachings of Cunningham et al to evaluate criteria related to obtaining inventory information for the status of drug product on hand to fill the order and historical information related to the packaging system packaging one or more of the drug products in the packaging order so that an informed decision can be made with respect to selecting a particular one of the packaging systems for processing the drug packaging order.  A person with skill in the art would be motivated to incorporate the teachings of Cunningham et al 

With respect to Claim 30, which depends from independent Claim 25, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 25 which are incorporated herein by reference.   With respect to Claim 30, Balthes discloses as follows:
The computer program product of Claim 25, wherein evaluating the plurality of criteria for fulfilling the packaging order comprises 
applying the plurality of criteria to the plurality of drug product packaging systems in a sequential order until a difference is determined between one of the plurality of drug product packaging systems and all other ones of the plurality of drug product packaging systems based on one of the plurality of criteria; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
wherein identifying one of the plurality of drug product packaging systems to package the at least one drug product comprises identifying one of the plurality of drug product packaging systems based on the one of the plurality of criteria for which the difference is determined between the ones of the plurality of drug product packaging systems.  	(See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	

Claim 32, which depends from independent Claim 25, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 25 which are incorporated herein by reference.   With respect to Claim 32, Balthes discloses as follows:
The computer program product of Claim 25, wherein the operations further comprise
assigning a plurality of weights to the plurality of criteria, respectively; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)
wherein evaluating the plurality of criteria for fulfilling the packaging order comprises applying each of the plurality of criteria to the plurality of drug product packaging systems; (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)  and
wherein identifying one of the plurality of drug product packaging systems to package the at least one drug product comprises identifying one of the plurality of drug product packaging systems based on weights corresponding to any ones of the plurality of criteria for which a difference is determined between the ones of the plurality of drug product packaging systems.  (See Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	

With respect to Claim 33
The computer program product of Claim 25, wherein the operational status information for each of the plurality of drug product packaging systems comprises 
an idle or active status for each of the plurality of drug product packaging systems; (See Ceglia et al: Pars. 0006,0007, 0013, 0019, 0033, 0038, 0044, 0047, 0048; Figs. 1-4; Ref. Numerals 102(systems)		
wherein the inventory status information for the at least one drug product for each of the plurality of drug product packaging systems comprises (See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
a number of the at least one drug product that does not have a dispensing canister associated therewith for each of the plurality of drug product packaging systems, an amount of the at least one drug product that is contained in at least one dispensing canister, respectively, for each of the plurality of drug product packaging systems, 	(See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
or an amount of the at least one drug product that is contained in at least one dispensing canister, respectively, that is associated with, but not installed in each of the plurality of drug product packaging systems; (See Cunningham et al: Pars. 0048, 0050, 0054, 0062, 0066-0070, 0073; Figs. 4-7; Ref. Numerals 40(dispensing system)
wherein the historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems comprises an amount of time since each of the plurality of drug product packaging systems has been used to package the at least one drug 		


Claims 5, 7, 17, 19, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Balthes Luciano et al, Ceglia et al, and Cunningham et al, as applied to the claims set forth above, and in further view of Eliuk et al (US Patent Application Publication No. 2010/0241270).
With respect to Claim 5, which depends from independent Claim 1, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Eliuk et al discloses as follows:
The method of Claim 1, wherein receiving the packaging order comprises:
placing the packaging order in a queue comprising a plurality of packaging orders; (See Pars. 0190, 0196, 0202-0207)  and
selecting the packaging order from the queue based on a priority assigned to the packaging order or a length of time the packaging order has been in the queue;  (See Pars. 0190, 0196, 0202-0207)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, Ceglia et al, Cunningham et al with the further teachings of Eliuk et al to incorporate a queue so that decisions can be made with respect to selecting a particular one of the packaging orders for processing the drug packaging order by a one of the packaging systems.  A person with skill in the art would be motivated to incorporate the teachings of Eliuk et al because they are a known work in the same field of endeavor (ie, assigning the priority of the drug orders in the queue) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 7, which ultimately depends from independent Claim 1, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 1 and claim 6 which are incorporated herein by reference.   With respect to Claim 7, Eliuk et al discloses as follows:
The method of Claim 6, further comprising 
assigning a plurality of priorities to the plurality of criteria, respectively; (See Pars. 0190, 0196, 0202-0207)
wherein the sequential order is based on the plurality of priorities.  	(See Pars. 0190, 0196, 0202-0207)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, Ceglia et al, Cunningham et al with the further teachings of Eliuk et al to incorporate a queue so that decisions can be made with respect to selecting a particular one of the packaging orders for processing the drug packaging order by a one of the packaging systems.  A person with skill in the art would be motivated to incorporate the teachings of Eliuk et al because they are a known work in the same field of endeavor (ie, assigning the priority of the drug orders in the queue) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 17, which depends from independent Claim 13, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 13 which are incorporated herein by reference.   With respect to Claim 17, Eliuk et al discloses as follows:
The system of Claim 13, wherein receiving the packaging order comprises:
placing the packaging order in a queue comprising a plurality of packaging orders; (See Pars. 0190, 0196, 0202-0207)  and
selecting the packaging order from the queue based on a priority assigned to the packaging order or a length of time the packaging order has been in the queue;  (See Pars. 0190, 0196, 0202-0207)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, Ceglia et al, Cunningham et al with the further teachings of Eliuk et al to incorporate a queue so that decisions can be made with respect to selecting a particular one of the packaging orders for processing the drug packaging order by a one of the packaging systems.  A person with skill in the art would be motivated to incorporate the teachings of Eliuk et al because they are a known work in the same field of endeavor (ie, assigning the priority of the drug orders in the queue) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 19, which ultimately depends from independent Claim 13, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 13 and claim 18 which are incorporated herein by reference.   With respect to Claim 19, Eliuk et al discloses as follows:
The system of Claim 18, wherein the operations further comprise 
assigning a plurality of priorities to the plurality of criteria, respectively; (See Pars. 0190, 0196, 0202-0207)
wherein the sequential order is based on the plurality of priorities.  	(See Pars. 0190, 0196, 0202-0207)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, Ceglia et al, Cunningham et al with the further teachings of Eliuk et al to incorporate a queue so that decisions can be made with respect to selecting a particular one of 

With respect to Claim 29, which depends from independent Claim 25, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 25 which are incorporated herein by reference.   With respect to Claim 29, Eliuk et al and Balthes disclose as follows:
The computer program product of Claim 25, wherein receiving the packaging order comprises:
placing the packaging order in a queue comprising a plurality of packaging orders; (See Eliuk et al: Pars. 0190, 0196, 0202-0207)  and
selecting the packaging order from the queue based on a priority assigned to the packaging order or a length of time the packaging order has been in the queue;  (See Eliuk et al: Pars. 0190, 0196, 0202-0207)
wherein evaluating the at least one criterion comprises evaluating the at least one criterion for fulfilling the packaging order that was selected.  (See Balthes: Pars. 0052, 0059, 0066, 0103, 0156, 0168-0171, 0370, 0379; Figs. 1; Ref. Numeral 1(criterion), 2(packaging systems)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, Ceglia et al, Cunningham et al with the further teachings of Eliuk et al to incorporate a queue so that decisions can be made with respect to selecting a particular one of the packaging 

With respect to Claim 31, which ultimately depends from independent Claim 25, Balthes, Luciano et al, Ceglia et al, and Cunningham et al together teach all of the limitations of Claim 25 and Claim 30 which are incorporated herein by reference.   With respect to Claim 19, Eliuk et al discloses as follows:
The computer program product of Claim 30, wherein the operations further comprise
assigning a plurality of priorities to the plurality of criteria, respectively; (See Pars. 0190, 0196, 0202-0207)
wherein the sequential order is based on the plurality of priorities.  	(See Pars. 0190, 0196, 0202-0207)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Luciano et al, Ceglia et al, Cunningham et al with the further teachings of Eliuk et al to incorporate a queue so that decisions can be made with respect to selecting a particular one of the packaging orders for processing the drug packaging order by a one of the packaging systems.  A person with skill in the art would be motivated to incorporate the teachings of Eliuk et al because they are a known work in the same field of endeavor (ie, assigning the priority of the drug orders in the queue) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached on 313-446-4903 from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        May 7, 2021